Citation Nr: 1028822	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation, death 
pension, special monthly pension based on the need of aid and 
attendance, and accrued benefits.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  
The Veteran died in February 2007.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Decatur, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.  The appellant 
submitted a Notice of Disagreement in May 2008 and timely 
perfected her appeal in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

Review of the claims file indicates that on her August 2009 
Substantive Appeal (VA Form 9), the appellant indicated that she 
wished to having a Board central office hearing.  Subsequently, 
the appellant was scheduled for a Board hearing on August 3, 
2010.  In correspondence dated May 14, 2010, the appellant 
indicated that she was unable to travel to the Board's central 
office in Washington, D.C., and requested that she be rescheduled 
for a Board video conference hearing.  Accordingly, the 
appellant's claims are remanded to the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing 
before a Veterans Law Judge via video 
conference at the VA RO.  Document in the 
file the hearing notification(s) and all 
other related communications between VA 
and the appellant.

2.  Then review the case and, after 
appropriate procedural safeguards, return 
it to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


